Citation Nr: 1307351	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2010 the Board remanded the claim for TDIU for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, rated as 50 percent disabling, left knee degenerative joint disease, rated as 20 percent disabling, lumbar degenerative disc disease, rated as 20 percent disabling, left knee laxity, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, right hip tendonitis/bursitis, rated as 10 percent disabling, and right lower extremity radiculopathy, rated as 10 percent disabling.  The combined evaluation for compensation is 80 percent.  

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to work due to service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for bilateral hearing loss, rated as 50 percent disabling, left knee degenerative joint disease, rated as 20 percent disabling, lumbar spine degenerative disc disease, rated as 20 percent disabling, left knee laxity, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, right hip tendonitis/bursitis, rated as 10 percent disabling, and right lower extremity radiculopathy, rated as 10 percent disabling.  His combined evaluation for compensation during is 80 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2012).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record does not establish that the Veteran is unemployable due to service-connected disabilities and a TDIU is not warranted. 

In his December 2007 claim for TDIU, the Veteran reported holding a four year degree in business and owning a business that was not profitable.  VA has made several requests for details regarding the Veteran's business, educational, and industrial background, but has not received a response.  VA examinations dated throughout the claims file indicate that the Veteran has been self-employed as a rancher for over 20 years with duties that include walking over uneven ground, riding horses, operating tractors, and performing other physical activities such as lifting and carrying.   The Veteran also reported to the Social Security Administration (SSA) in November 2007 that he was self-employed as a farmer and rancher.  Although the Veteran has reported impairment to his work due to service-connected disabilities, especially his left knee condition, the record clearly shows that he has continued to work and run his own business throughout the claims period. 

In addition, the competent medical evidence is against the claim for TDIU.  VA examiners in February 2011 and April 2011 indicated that the Veteran's left knee, right hip, and lumbar spine disabilities had significant effects on employment, but the effect was limited to the Veteran's mobility and ability to perform certain strenuous activities such as ditch digging.  Although the Veteran's disabilities resulted in some impairment, the VA examiners did not conclude that the Veteran was unemployable due to his service-connected disabilities.  In fact, the April 2011 VA examiner specifically found that the Veteran's service-connected conditions did not cause unemployability.  Similarly, a VA examiner in November 2011 also concluded that the Veteran's service-connected disabilities in combination did not result in unemployability.  The November 2011 VA examiner observed that while the Veteran's left knee caused the most impairment, the Veteran was still capable of securing and maintaining substantially gainful employment.  The Veteran's other service-connected conditions only resulted in mild impairment to employment.  

In February 2008, the Veteran was awarded disability compensation from the SSA.  The SSA found that the Veteran was disabled due to his left knee and hearing loss disabilities.  He was provided a SSA examination of his left knee in January 2008, and the physician found that the condition impaired the Veteran's ability to work as a rancher.  The findings of the SSA are not controlling in the adjudication of claims for VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  Although the SSA concluded that the Veteran was entitled to benefits based on the impact of his left knee and hearing loss disabilities on employment, the Board uses different criteria and regulations for determining whether a veteran is unemployable.  In this case, the record is clear that the Veteran has continued to work as a self-employed rancher throughout the claims period and contains several medical opinions explicitly stating that his service-connected disabilities have not rendered him unemployable.  The Board notes that the January 2008 SSA examiner found that the left knee disability impaired the Veteran's ability to work, but did not find that it resulted in an inability to secure or maintain employment. 

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities.  The Board has considered the Veteran's statements regarding his inability to retain employment due to his disabilities, but notes that he has continued to own and operate a ranch throughout the claims period.  The Veteran's statements and the findings of the January 2008 SSA examiner are also outweighed by the competent medical evidence of record which establishes he is able to secure and maintain substantially gainful employment.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA.  The Veteran has also not identified any private treatment in the context of his claim for TDIU.  Additionally, he was provided a proper VA examination in November 2011 that included a medical opinion addressing whether all his service-connected disabilities in combination resulted in unemployability.

The Board also finds that VA has complied with the April 2010 and March 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was provided copies of VA Forms 21-8940 and 21-4165 to determine his employment history and current income from his ranching business.  In a November 2012 letter, the Veteran was asked to complete and return these forms as soon as possible, but no response was ever received.  The case was then readjudicated in a December 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board and any failure to properly develop the claim rests with the Veteran himself.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (It is the responsibility of Veterans to cooperate with VA).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


